Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 1 of 18




            Exhibit A
        Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 2 of 18



                         COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss.                                                  SUPERIOR COURT DEPT.
                                                            CIVIL ACTION NO. ____

                                               )
DWIGHT BEATTY,                                 )
                                               )
       Plaintiff                               )
                                               )
V.                                             )
                                               )
WHEELABRATOR TECHNOLOGIES                      )
INC.,                                          )
                                               )
       Defendant                               )


                                         COMPLAINT

                                              PARTIES

       I.     Plaintiff, Dwight Beatty ("Beatty"), is a natural person with a last and usual

residence located at 6 Rio Drive, Gloucester MA 01930.

       2.     Defendant, Wheelabrator Technologies Inc. ("Wheelabrator"), is a foreign

corporation with a principal place of business located at I 00 Arboretum Drive, Suite

310, Portsmouth, New Hampshire, 03801.

                                JURISDICTION AND VENUE

       3.      Pursuant to G.L. c. 223, §§ I and 8, this action is properly brought in Essex

County, where Wheelabrator has a facility and where Beatty worked. All or almost all of the

actions giving rise to this claim took place in Essex County, Massachusetts.

                                               FACTS

       I.      Beatty is an experienced senior-level operations manager with over thirty years'

experience in the waste-to-energy industry.



                                                   I
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 3 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 4 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 5 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 6 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 7 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 8 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 9 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 10 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 11 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 12 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 13 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 14 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 15 of 18
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 16 of 18
       Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 17 of 18



                        COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss.                                           SUPERIOR COURT DEPT.
                                                     CIVIL ACTION NO. 2077-CV-00607
____________________________________
                                    )
DWIGHT BEATTY,                      )
                                    )
      Plaintiff                     )
                                    )
v.                                  )
                                    )
WHEELABRATOR TECHNOLOGIES,          )
INC.,                               )
                                    )
      Defendant                     )
____________________________________)

                      AFFIDAVIT OF ACCEPTANCE OF SERVICE

       I, Chad E. McDaniel, counsel for the defendant, Wheelabrator Technologies, Inc., in the

above referenced action, hereby accept service of the Complaint and Summons on this Fifteenth

day of July 2020.



       Signed under the penalties of perjury this 15th day of July, 2020.


                                                       /s/ Chad E. McDaniel

                                                      Chad E. McDaniel ((BBO # 697649)
                                                      Littler Mendelson, PC
                                                      One International Place, Suite 2700
                                                      Boston, MA 02110
                                                      Cmcdaniel@littler.com




                                                1
Case 1:20-cv-11468-RWZ Document 1-1 Filed 08/04/20 Page 18 of 18
